


EXHIBIT (10)U

 

TARGET CREDIT CARD OWNER TRUST 2008-1

 

THIS AMENDMENT NO. 1 TO NOTE PURCHASE AGREEMENT, dated as of November 10, 2009
(this “Amendment”), is entered into by and among Target Receivables Corporation,
a Minnesota corporation (“TRC”), Target Corporation, a Minnesota corporation
(“Target”), BOTAC, Inc., a Nevada corporation, as note purchaser (in such
capacity, the “Note Purchaser”) and Chase Bank USA, National Association (“Chase
USA”), a national banking association.

 

W I T N E S S E T H:

 

WHEREAS, TRC, Target, the Note Purchaser and Chase USA entered into that certain
Note Purchase Agreement, dated as of May 5, 2008 (the “Agreement”);

 

WHEREAS, pursuant to Section 15 of the Agreement, the parties hereto desire to
amend the Agreement to modify the provisions of Section 17 thereof.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto, intending to be legally bound hereby, agree as follows:

 

ARTICLE I

 

AMENDMENTS

 

Section 1.1                                      Subsection 17(d).      A new
subsection 17(d) shall be added and shall read as follows:

 

(d)                                 Transferor Note Repurchase.

 

(i)                                     The parties agree that a Transferor Note
Repurchase shall be effectuated by the execution of a repurchase agreement;
provided, that, notwithstanding any other provision to the contrary in the Basic
Documents, including Section 2.7 of the Indenture, TRC may purchase a portion of
the Note Principal Balance without the issuance of a new Note and the
cancellation of the Note acquired by TRC in connection with a Transferor Note
Repurchase.  The Note Principal Balance, the Invested Amount and the Collateral
Certificate principal balance shall each be reduced by the same amount as if the
Note had been delivered for cancellation and cancelled in accordance with
Section 2.7 of the Indenture and Section 7.3 of the Series Supplement.  Such
repurchase agreement shall be substantially in the form of Exhibit E attached
hereto.

 

--------------------------------------------------------------------------------


 

(ii)                                  On the date of a Transferor Note
Repurchase, TRC shall deliver a copy of the executed Repurchase Agreement to the
Indenture Trustee, which shall reflect the outstanding Note Principal Balance,
the Invested Amount and the Collateral Certificate principal balance as of the
date of (and after giving effect to) the Transferor Note Repurchase.

 

(iii)                               The parties agree and confirm that the Note
Principal Balance, Invested Amount and the Collateral Certificate principal
balance shown in the Repurchase Agreement shall reflect the outstanding Note
Principal Balance, Invested Amount and the Collateral Certificate principal
balance as of the date of (and after giving effect to) the Transferor Note
Repurchase notwithstanding any amount shown on the face of the Note or the
Collateral Certificate.

 

ARTICLE II

 

MISCELLANEOUS

 

Section 2.1                                      Defined Terms.              
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Agreement.

 

Section 2.2                                      Agreement in Full Force and
Effect as Amended.                              Except as specifically amended
hereby, all of the terms and conditions of the Agreement shall remain in full
force and effect. This Amendment shall not constitute a novation of the
Agreement, but shall constitute an amendment thereof.

 

Section 2.3                                     
Severability.                              If any one or more of the covenants,
agreements, provisions or terms or portions thereof of this Amendment shall be
for any reason whatsoever held invalid, then such covenants, agreements,
provisions or terms or portions thereof shall be deemed severable from the
remaining covenants, agreements, provisions or terms or portions of this
Amendment and shall in no way affect the validity or enforceability of the other
covenants, agreements, provisions or terms or portions of this Amendment.

 

Section 2.4                                     
Counterparts.                       This Amendment may be executed in any number
of counterparts and by the different parties hereto on separate counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall together constitute one and the same instrument.

 

SECTION 2.5                                             GOVERNING LAW.  THIS
AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAWS PROVISIONS
(OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.

 

2

--------------------------------------------------------------------------------


 

THE PARTIES HERETO HEREBY SUBMIT TO THE NONEXCLUSIVE JURISDICTION OF THE FEDERAL
AND STATE COURTS IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK IN ANY SUIT
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

[REMAINDER OF THE PAGE BLANK]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the day and year first above
written.

 

 

 

 

 

TARGET RECEIVABLES CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Sara J. Ross

 

 

 

 

Name: Sara J. Ross

 

 

 

 

Title: VP and Assistant Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

TARGET CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Corey L. Haaland

 

 

 

 

Name: Corey L. Haaland

 

 

 

 

Title: VP, Treasurer

 

 

 

 

 

 

 

 

 

 

BOTAC, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ David A. Penkrot

 

 

 

 

Name: David A. Penkrot

 

 

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

CHASE BANK USA, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Keith Schuck

 

 

 

 

Name: Keith Schuck

 

 

 

 

Title: President

 

 

 

 

Amendment No. 1 to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

As acknowledged and agreed to by:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Trustee and Indenture Trustee

 

 

By

/s/ Kristen L. Puttin

 

 

 

Name: Kristen L. Puttin

 

 

 

Title: Vice President

 

 

 

Amendment No. 1 to Note Purchase Agreement

 

--------------------------------------------------------------------------------


Exhibit E

 

REPURCHASE AGREEMENT

 

THIS REPURCHASE AGREEMENT, dated as of                     , 20   , is entered
into by and between Target Receivables Corporation, a Minnesota corporation
(“TRC”) and BOTAC, Inc., a Nevada corporation (the “Note Reseller”).

 

Pursuant to subsection 17(a) of the Note Purchase Agreement, dated as of May 5,
2008, as amended by Amendment No. 1 thereto, dated as of November 10, 2009, by
and among TRC, Target Corporation, the Note Reseller, as note purchaser, and
Chase Bank USA, National Association (as amended, the “Note Purchase
Agreement”), TRC agreed to purchase a portion of the Note Principal Balance
equal to the lesser of the Transferor Note Repurchase and the Available
Series 2008-1 Principal Collections for the related Monthly Period.  As of the
                  20    Determination Date, the Cap Test Percentage will have
been equal to or greater than the Cap Trigger for the three (3) immediately
preceding Monthly Periods.  The Cap Test Percentage as of the
                  20     Determination Date is        % and based upon this Cap
Test Percentage the amount of the Transferor Note Repurchase is
$                   . The Available Series 2008-1 Principal Collections for the
related Monthly Period is $                       .  Capitalized terms used but
not defined herein shall have the meaning ascribed thereto in the Note Purchase
Agreement.

 

On the basis of the representations, warranties and agreements in the Note
Purchase Agreement, but subject to the terms and conditions therein set forth,
the Note Reseller agrees to resell to TRC, and TRC agrees to repurchase from the
Note Reseller, a portion of the Note Principal Balance equal to [the Transferor
Note Repurchase]/[$                   ].  The purchase price for this portion of
the Note Principal Balance being purchased shall be the Accreted Note Value,
which is $                             .

 

Payment of the purchase price shall be made by TRC in Federal (same day) funds
by wire transfer to an account previously designated to TRC by the Note Reseller
by 2:00 p.m. (New York time), on                          , 20   .

 

Following the payment, the Note Principal Balance shall be
$                               , the Invested Amount shall be
$                                  and the Collateral Certificate principal
balance shall be $                               .  Pursuant to subsection
17(d) of the Note Purchase Agreement, the parties have agreed that any
cancellation or reissuance of the Note is not required.

 

THIS REPURCHASE AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF
LAWS PROVISIONS (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW), AND
THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

--------------------------------------------------------------------------------


 

This Repurchase Agreement may be executed in two or more counterparts (and by
different parties on separate counterparts), each of which shall be an original,
but all of which together shall constitute one and the same instrument.

 

For the avoidance of doubt, and not in limitation of the repurchase made herein,
nothing in this Repurchase Agreement shall be deemed to supersede, enlarge,
modify or waive any of the provisions of the Note Purchase Agreement, all of
which shall survive the execution and delivery of this Repurchase Agreement as
provided in, and subject to the limitations set forth in, the Note Purchase
Agreement.

 

[REMAINDER OF THE PAGE LEFT INTENTIONALLY BLANK]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Repurchase Agreement to
be duly executed by their respective officers as of the day and year first above
written.

 

 

 

 

TARGET RECEIVABLES CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

BOTAC, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Exhibit E

 

--------------------------------------------------------------------------------


 

As acknowledged and agreed to by:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Trustee and Indenture Trustee

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------
